                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

DR. JULIUS J. LARRY, III                                                             PLAINTIFF

v.                               Case No. 4:18-cv-00116-KGB

STATE OF ARKANSAS, et al.,                                                       DEFENDANTS

                                   AMENDED JUDGMENT1

       Pursuant to the Order entered this date, it is considered, ordered, and adjudged that all of

the claims in this case are dismissed without prejudice.

       So adjudged this the 12th day of October, 2018.



                                             _______________________________
                                             Kristine G. Baker
                                             United States District Judge




       1
           Amending the Court’s Judgment entered on August 3, 2018 (Dkt. No. 47).
